Title: Memorandum, 1789
From: Adams, John
To: 




ca. 1789

President.Vice-President.Mr. Langdon1.Mr. Dalton & Lady2Mr. Wingate1.Mr. Strong1Mr. Johnson & Lady2Mr. Elmer1Mr. Elsworth1Mr. Patterson1Mr. Morris1Mr. Bassett1Mr. Maclay1Mr. Read1Mr. Carroll1Mr. Lee1Mr. Henry1Mr. Fen & Lady2.
Mr. Izard & Lady2Mr. Gunn & Lady2
Minister of France &}2Mr. Jay & Miss. Levingston2Madme. de BrahanThe Board of Treasy5Minister of Spain1Govr. Clinton & Lady2Genl. Knox & Lady2Mr. Chs. Thomson & Lady2.
Quœre. Would it have been proper to include Sir J. Temple, the Swedish & Dutch Consuls, in the above list?
